GOSHORN, Judge.
The Department of Corrections (“the Department”) appeals the order granting, in part, mandamus relief to John Harvey that required the Department to restore 840 days of gain time based on the First District Court of Appeal’s decision, Buffa v. Singletary, 652 So.2d 885 (Fla. 1st DCA), dismissed, 658 So.2d 989 (Fla.1995).1 We reverse on the authority of Singletary v. Jones, 681 So.2d 836 (Fla. 1st DCA 1996) (en banc) in which the First District, sitting en banc, overturned the Buffa decision.2
REVERSED in part, AFFIRMED in part, REMANDED.
PETERSON, C.J., and GRIFFIN, J., concur.

. Harvey also sought to have restored 185 days of gain time forfeited for disciplinary reports he had received after serving his minimum mandatory term, and he argued that he should have been able to earn "work” gain time during service of his mandatory term. The trial court denied this relief and Harvey did not file a cross appeal as to that portion of the order.


. It should be noted that the trial court did not have the benefit of Jones when it rendered its order.